Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20        PageID.443    Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHRISTIEN D. MARTIN,

      Petitioner,                                          Case No. 19-cv-12787
                                                           Hon. Matthew F. Leitman
v.

GREGORY L. SKIPPER,

     Respondent.
_________________________________________________________________ /

    ORDER (1) GRANTING RESPONDENT’S MOTION TO DISMISS
     PETITIONER’S HABEAS CORPUS PETITION (ECF No. 10), (2)
 DISMISSING PETITION (ECF No. 1); (3) DENYING A CERTIFICATE OF
      APPEALABILITY, AND (4) GRANTING LEAVE TO APPEAL
                     IN FORMA PAUPERIS

       Petitioner Christien D. Martin is a state prisoner in the custody of the

Michigan Department of Corrections. On September 20, 2019, Martin filed a

petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2254.1 (See

Pet., ECF No. 1.) On March 25, 2020, Respondent filed a motion to dismiss the

petition as untimely. (See Mot., ECF No. 10.)           Martin filed a response to


1
  Although the Clerk of Court filed Martin’s habeas petition on September 24, 2019,
Martin signed the petition on September 20, 2019, and he stated that he placed the
petition in the prison mailing system that day. (See Pet., ECF No. 1, PageID.21.)
The Court, therefore, considers the petition filed on September 20, 2019, the date
that Martin signed and submitted it to prison officials for filing with the Court. See
Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d 452, 456 (6th Cir. 2012) (stating
that “[u]nder the prison mailbox rule, a habeas petition is considered filed when the
prisoner provides the petition to prison officials for filing”).
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20          PageID.444    Page 2 of 15




Respondent’s motion on July 8, 2020. (See Resp., ECF No. 13.) In that response,

Martin does not argue that his habeas petition was timely filed. Instead, he asks the

Court to equitably toll the applicable statute of limitations for periods of time that he

was hospitalized, recuperating from surgery, proceeding as his own attorney, and

confined in prison segregation. (See id.)

      The Court has carefully reviewed Respondent’s motion and Martin’s

response, and it concludes that Martin’s petition is time barred and that Martin is not

entitled to equitable tolling of the limitations period. Accordingly, the Court will

GRANT Respondent’s motion and DISMISS Martin’s habeas petition with

prejudice.

                                            I

      Martin was charged in the Washtenaw County Circuit Court with one count

of criminal sexual conduct (“CSC”) in the first degree and one count of first-degree

home invasion. Martin was also charged as a habitual offender. On the date set for

trial, Martin pleaded guilty to an added charge of CSC in the third degree. See Mich.

Comp. Laws § 750.520d(1)(c) (sexual penetration of an incapacitated victim). In

exchange for his plea, the prosecution dismissed the first-degree CSC charge, the

home-invasion charge, and a notice charging Martin with being a habitual offender.

The parties also agreed to a sentence of nine to fifteen years in prison. (See 1/26/15

Plea Tr., ECF No. 11-5.)


                                            2
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20         PageID.445    Page 3 of 15




        After Martin pleaded guilty, he sent the trial court two letters in which he

asked for the appointment of counsel and for permission to withdraw his guilty plea.

At sentencing, Martin again sought to withdraw his plea. He claimed, among other

things, that his attorneys were ineffective and that they had pressured him to plead

guilty by telling him that he would be found guilty if he went to trial and that he

would be sentenced to twenty-five years in prison. The trial court determined that

the prosecution would be prejudiced by a withdrawal of the plea and that Martin’s

allegation of coercion was not believable.      The court therefore denied Martin’s

motion to withdraw his plea, and it sentenced him to nine to fifteen years

imprisonment. (See 2/23/15 Sentencing Tr., ECF No. 11-6.)

        Martin then filed a delayed application for leave to appeal in the Michigan

Court of Appeals. In that application, Martin argued through counsel that the state

trial court had abused its discretion when it denied his motion to withdraw his guilty

plea.    On October 8, 2015, the Michigan Court of Appeals denied Martin’s

application for “lack of merit in the grounds presented.” (See People v. Martin, No.

328913 (Mich. Ct. App. Oct. 8, 2015) (ECF No. 11-10, PageID.168.))

        Martin’s deadline for filing an application for leave to appeal in the Michigan

Supreme Court was fifty-six days later, on December 3, 2015. See Mich. Ct. R.

7.305(C)(2)(a) (stating that an application for leave to appeal must be filed within

56 days of an opinion or order from the Michigan Court of Appeals resolving an


                                           3
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20        PageID.446    Page 4 of 15




appeal, including an order denying an application for leave to appeal in criminal

cases). The Michigan Supreme Court, however, received Martin’s application for

leave to appeal on December 17, 2015. It rejected the application as untimely. (See

Affidavit of Larry Royster, Clerk of the Michigan Supreme Court, ECF No. 11-11.)

      On July 11, 2016, about seven months after the deadline to seek leave to

appeal in the Michigan Supreme Court, Martin filed a motion for relief from

judgment in the state trial court. He argued that: (1) the trial court had engaged in

improper judicial fact-finding at his sentencing; (2) the trial court had committed

reversible error when it denied his motion to withdraw his guilty plea after he

established that his plea was involuntary, inaccurate, and induced by fear and

coercion; and (3) his trial and appellate attorneys rendered ineffective assistance.

(See Mot. for Relief from J., ECF No. 11-7.) The trial court held a hearing and denied

the motion on September 21, 2016. (See People v. Martin, No. 14-493 FH

(Washtenaw Cty. Cir. Ct. Sept. 21, 2016) (ECF No. 11-9.))

      Martin thereafter filed an application for leave to appeal in the Michigan Court

of Appeals. That court denied the application because Martin failed to establish that

the trial court had erred when it denied his motion. (See People v. Martin, No.

336764 (Mich. Ct. App. May 26, 2017) (ECF No. 11-12, PageID.277.)) Martin then

filed an application for leave to appeal in the Michigan Supreme Court. On July 27,

2018, that court denied leave because Martin had failed to establish an entitlement


                                          4
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20         PageID.447     Page 5 of 15




to relief under Michigan Court Rule 6.508(D). See People v. Martin, 915 N.W.2d

347 (Mich. 2018).

      As noted above, Martin signed his current federal habeas petition on

September 20, 2019, and on September 24, 2019, the Clerk of Court filed the

petition. (See Pet., ECF No. 1.) In the petition, Martin argues that he is entitled to

relief on the following grounds: (1) the state trial court violated his rights under the

Sixth and Fourteenth Amendments when it deviated from properly calculated

sentencing guidelines and engaged in judicial fact-finding at sentencing; (2) the state

trial court violated his constitutional right to due process and committed reversible

error when it denied his motion to withdraw his guilty plea after he established that

his plea was involuntary, inaccurate, and induced through fear and coercion; and (3)

he was denied his Sixth Amendment right to effective counsel by trial and appellate

counsel’s numerous errors, omissions, and repeated failures. (See id., PageID.5-11.)

      Respondent has moved to dismiss the petition on the basis that it was not filed

within the applicable statute of limitations. (See Mot. to Dismiss, ECF No. 10,

PageID.47, 49.) The Court then ordered Martin to show cause why his petition

should not be dismissed as untimely. (See Order to Show Cause, ECF No. 12.)

Martin responded that he did not intentionally miss the deadline for his habeas

petition and that his pro se status, his medical problems, and a period of time that he




                                           5
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20        PageID.448      Page 6 of 15




spent in prison segregation hindered his ability to meet state and federal deadlines.

(See Resp. to Order to Show Cause, ECF No. 13.)

                                         II

                                          A

      “Deadlines matter, especially in habeas cases.” Simmons v. United States, __

F.3d __, 2020 WL 5494572, at *1 (6th Cir. Sept. 11, 2020) (affirming dismissal of

habeas petition as untimely filed). This case is governed by a deadline found in the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). AEDPA

establishes a one-year period of limitation for state prisoners to file a federal

application for the writ of habeas corpus. See Wall v. Kholi, 562 U.S. 545, 550 (2011)

(citing 28 U.S.C. § 2244(d)(1)). The limitation period runs from the latest of the

following four dates:

             (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time
             for seeking such review;

             (B) the date on which the impediment to filing an
             application created by State action in violation of the
             Constitution or laws of the United States is removed, if the
             applicant was prevented from filing by such State action;

             (C) the date on which the constitutional right asserted was
             initially recognized by the Supreme Court, if the right has
             been newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or




                                          6
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20       PageID.449      Page 7 of 15




            (D) the date on which the factual predicate of the claim or
            claims presented could have been discovered through the
            exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)-(D).

      Martin is not relying on a newly recognized constitutional right or a new

factual predicate, and he has not asserted that the State created an impediment to

filing a timely petition. Cf. 28 U.S.C. §§ 2244(d)(1)(B)–(D).         Therefore, his

conviction became final at the conclusion of direct review.          Under Section

2244(d)(1)(A), “direct review” concludes when the availability of direct appeal to

the state courts and to the United States Supreme Court has been exhausted. Jimenez

v. Quarterman, 555 U.S. 113, 119 (2009). As the Supreme Court has explained:

            For petitioners who pursue direct review all the way to [the
            Supreme] Court, the judgment becomes final at the
            “conclusion of direct review”—when [the Supreme] Court
            affirms a conviction on the merits or denies a petition for
            certiorari. For all other petitioners, the judgment becomes
            final at the “expiration of the time for seeking such
            review”—when the time for pursuing direct review in [the
            Supreme] Court, or in state court, expires.

Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). This “limitation period is tolled,

however, during the pendency of ‘a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or

claim.’” Kholi, 562 U.S. at 550-51 (quoting 28 U.S.C. § 2244(d)(2)).




                                         7
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20        PageID.450     Page 8 of 15




                                          B

      Martin’s federal habeas petition was not timely filed under AEDPA’s one-

year statute of limitations. Martin’s conviction became final on December 3, 2015,

when the deadline expired for filing a direct appeal in the Michigan Supreme Court.

See Gonzalez, 565 U.S. at 150; Jimenez, 555 U.S. at 119. AEDPA’s one-year statute

of limitations began to run on the following day, see Miller v. Collins, 305 F.3d 491,

495 n.4 (6th Cir. 2002); Fed. R. Civ. P. 6(a)(1), and it ran uninterrupted for 220 days

until July 11, 2016, when Martin filed his motion for relief from judgment in the

state trial court. AEDPA’s limitation period was then tolled under 28 U.S.C. §

2244(d)(2) for the entire time that Martin’s motion for relief from judgment was

pending in the state trial and appellate courts. See Carey v. Saffold, 536 U.S. 214,

219–20 (2002) (stating “that an application is pending [for purposes of 28 U.S.C. §

2244(d)(2)] as long as the ordinary state collateral review process is ‘in

continuance’- i.e., ‘until the completion of’ that process. In other words, until the

application has achieved final resolution through the State’s post-conviction

procedures, by definition it remains ‘pending’”).

      As described above, the Michigan Supreme Court denied Martin leave to

appeal the state trial court’s denial of his motion for relief from judgment on July

27, 2018. This concluded the state courts’ collateral review of Martin’s conviction.




                                          8
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20        PageID.451     Page 9 of 15




Therefore, on July 28, 2018, AEDPA’s limitation period resumed running,2 and

Martin then had 145 days, or until December 19, 2018, to file his habeas corpus

petition in federal court.

      Martin dated his habeas corpus petition on September 20, 2019. His petition

is therefore untimely under AEDPA’s one-year statute of limitations because it was

filed more than one year after his conviction became final (accounting for the time

the statute of limitations was tolled while Martin’s motion for relief from judgment

was pending in the state courts).

                                          C

      Martin does not argue that he timely filed his habeas petition. Instead, he

urges the Court to equitably toll the limitations period. Martin has not persuaded the

Court that he is entitled to equitable tolling of AEDPA’s statute of limitations.

      AEDPA’s limitation period “is subject to equitable tolling in appropriate

cases.” Holland v. Florida, 560 U.S. 631, 645 (2010). The Supreme Court, however,

has “made clear that a ‘petitioner’ is ‘entitled to equitable tolling’ only if he shows

‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way’ and prevented timely filing.” Id. at 649 (quoting Pace

v. DiGuglielmo, 544 U.S. 408, 418 (2005)).          Moreover, because “[d]eadlines


2
   AEDPA’s limitation period is not tolled during the time that a habeas petitioner
could have appealed to the United States Supreme Court following the conclusion
of state collateral review. See Lawrence v. Florida, 549 U.S. 327, 329, 332 (2007).
                                          9
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20         PageID.452     Page 10 of 15




 matter,” courts “require good excuses to overcome them.” Simmons, 2020 WL

 5494572, at *1.

       Martin insists that he has “good excuses” to overcome AEDPA’s one-year

 statute of limitations. He primarily argues that he is entitled to equitable tolling for

 three reasons: (1) he suffered from two serious medical episodes that prevented from

 timely filing his petition, (2) he was placed in prison segregation for nearly a year

 which prevented from being able to timely pursue his legal rights, and (3) he is

 proceeding pro se and attempted in good faith to comply with all of the applicable

 legal rules and deadlines. None of these reasons persuade the Court that Martin is

 entitled to equitable tolling.

                                            1

       First, Martin argues that he is entitled to equitable tolling because he suffered

 from two serious medical episodes that interfered with his ability to timely file legal

 documents. Martin says that in 2015, he was hospitalized for major oral surgery and

 that that hospitalization prevented him from filing a timely application for leave to

 appeal his convictions in the Michigan Supreme Court. (See Resp. to Order to Show

 Cause, ECF No. 13, PageID.435.) But Martin was hospitalized while he was

 pursuing his state appellate rights. And his surgery only delayed his ability to file

 an application for leave to appeal in the state courts by two weeks. Moreover, after

 the Michigan Supreme Court rejected his application as untimely, Martin still had


                                           10
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20         PageID.453    Page 11 of 15




 almost a year to file either a federal habeas petition or a post-conviction motion in

 the state trial court that would toll AEDPA’s limitation period. And, indeed, Martin

 was healthy enough to file such a post-conviction motion on July 11, 2016, which

 was approximately seven months after AEDPA’s statute of limitations began to run.

 (See Mot. for Relief from J., ECF No. 11-7, PageID.139.) Thus, while Martin’s oral

 surgery in 2015 may have affected his ability to timely file an application for leave

 to appeal in the Michigan Supreme Court, Martin has not shown that the surgery

 materially affected his ability to comply with AEDPA’s limitations period. It

 therefore does not entitle to him to equitable tolling.

       Martin next says that he developed an infection following his 2015 surgery

 and the infection required him to have a second surgery on July 27, 2017. (See id.,

 PageID.437.) But Martin’s 2017 surgery did not affect his ability to timely file his

 federal habeas petition. That is because the surgery took place while AEDPA’s

 statute of limitations was tolled. As described above, Martin filed a motion for relief

 from judgment with the state trial court on July 11, 2016, and that filing “stopped

 the clock” on AEDPA’s limitations period. And the clock remained stopped until

 after the Michigan Supreme Court denied Martin leave to appeal on July 27, 2018 –

 a year after Martin’s second surgery. Martin has not provided any evidence he was

 suffering any ill effects from the second surgery at the time AEDPA’s limitations




                                           11
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20         PageID.454     Page 12 of 15




 period began to run again in July 2018. Martin is therefore not entitled to equitable

 tolling based on his second surgery.

                                            2

       Second, Martin asserts that he is entitled to equitable tolling because he was

 confined in a prison segregation unit “almost the whole year of 2017 into 2018.”

 (Resp. to Order to Show Cause, ECF No. 13, PageID.435-438.) But again, Martin

 has not and cannot show that his placement in segregation affected his ability to

 timely file his federal habeas petition. As described above, AEDPA’s statute of

 limitations was tolled starting on July 11, 2016, and it did not begin to run again

 until July 28, 2018. Thus, even if Martin was in segregation and unable to file legal

 documents for “almost the whole year of 2017 into 2018,” AEDPA’s statute of

 limitations was tolled during that time.       Simply put, the period of Martin’s

 segregation did not “count” against the time he had to file his federal habeas petition.

 Martin is therefore not entitled to equitable tolling based on his time spent in prison

 segregation.

                                            3

       Finally, Martin claims that he has been diligent in pursuing his rights, and he

 points out that he has been proceeding without the help of an attorney since the

 Michigan Court of Appeals denied leave to appeal on direct review. But “to qualify

 as [an] ‘extraordinary circumstance[]’ [a] petitioner must show more than just his


                                           12
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20         PageID.455    Page 13 of 15




 status as pro se or his limited access to a law library.” Jones v. United States, 689

 F.3d 621, 627 (6th Cir. 2012). See also Keeling v. Warden, Lebanon Corr. Inst., 673

 F.3d 452, 464 (6th Cir. 2012) (declining to invoke equitable tolling and “not[ing]

 that [petitioner’s] pro se status and lack of knowledge of the law are not sufficient

 to constitute an extraordinary circumstance.”); Hall v. Warden, Lebanon Corr. Inst.,

 662 F.3d 745, 750–52 (6th Cir. 2011) (same). Martin’s status as a pro se petitioner

 does not entitle him to equitable tolling.

       For all of these reasons, Martin has failed to show that an extraordinary

 circumstance prevented him from filing a timely federal habeas petition. The Court

 therefore declines to equitably toll AEDPA’s limitation period, grants Respondent’s

 motion to dismiss, dismisses Martin’s petition with prejudice.

                                              III

       Before Martin may appeal this Court’s decision, he must obtain a certificate

 of appealability. See 28 U.S.C § 2253(c)(3). In cases where the district court denies

 a habeas petition on procedural grounds without reaching the prisoner’s underlying

 constitutional claims, the petitioner must show “that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional

 right and that jurists of reason would find it debatable whether the district court was

 correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). A

 federal district court may grant or deny a certificate of appealability when the court


                                              13
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20        PageID.456    Page 14 of 15




 issues a ruling on the habeas petition. See Castro v. United States 310 F.3d 900, 901

 (6th Cir. 2002).

       Here, reasonable jurists would not debate the correctness of the Court’s

 procedural ruling that Martin’s petition is time-barred.       The Court therefore

 DENIES Martin a certificate of appealability.

       Finally, although this Court declines to issue Martin a certificate of

 appealability, the standard for granting an application for leave to proceed in forma

 pauperis on appeal is not as strict as the standard for certificates of appealability.

 See Foster v. Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002). While a

 certificate of appealability may only be granted if a petitioner makes a substantial

 showing of the denial of a constitutional right, a court may grant in forma pauperis

 status if it finds that an appeal is being taken in good faith. See id. at 764-65; 28

 U.S.C. § 1915(a)(3); Fed. R.App.24 (a). Although jurists of reason would not debate

 this Court’s resolution of Martin’s claims, an appeal could be taken in good faith.

 Accordingly, the Court GRANTS Martin permission to proceed in forma pauperis

 on appeal.




                                          14
Case 4:19-cv-12787-MFL-EAS ECF No. 14 filed 10/08/20       PageID.457   Page 15 of 15




                                           IV

       For the reasons stated above, the Court GRANTS Respondent’s motion for

 dismiss (ECF No. 10), DISMISSES Martin’s habeas petition (ECF No. 1) with

 prejudice, DENIES Martin a certificate of appealability, and GRANTS Martin

 permission to appeal in forma pauperis.

       IT IS SO ORDERED.
                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
 Dated: October 8, 2020


 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on October 8, 2020, by electronic means and/or ordinary
 mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9761




                                           15
